                                                                                                               FILED
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                                         2019
                                      UNITED STATES DISTRICT Co                                      T
                                                                                                        CLERK US DISTR
                                           SOUTHERN DISTRICT OF CALIFORNIA                           SOUTHERN DISTRICl;
                                                                                                     BY
               UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                 V.                                 (For Offenses Committed On or After November I,       987)


                                                                       Case Number:         18CR4203 MMA
                   CAROLINA DELGADO (1)

                                                                    Diane M. Regan
                                                                    Defendant's Attorney
USM Number                           78542298

D -
THE DEFENDANT:

l2Sl    pleaded guilty to count(s)      ONE AND TWO OF THE INFORMATION

 D      was found guilty on count(s)

    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty ofsuch count(s), which involve the following offense(s):
                                                                                                                    Connt
Title & Section                       Natnre of Offense                                                            Nnmber(s)
21 USC 841(a)(l); 18                  Possession of Heroin with Intent to Distribute                                  I
USC2
21 USC 841(a)(l); 18                  Possession of Cocaine with Intent to Distribute                                     2
USC2




        The defendant is sentenced as provided in pages 2 through
                                                                     ------
                                                                               5           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D      The defendant has been found not guilty on count(s)

 D      Count(s)                                               is         dismissed on the motion ofthe United States.


        Assessment: $100.00 AS TO EACH COUNT ($200.00 TOTAL)




 D      JVTA Assessment*:$

        *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

 l2Sl   No fine                  D Forfeiture pursuant to order filed                                          , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                     HON. MICHAEL M. ANELLO
                                                                     UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


DEFENDANT:                 CAROLINA DELGADO (1)                                                    Judgment - Page 2 of 5
CASE NUMBER:               18CR4203 MMA


                                                                IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TWELVE (12) MON1HS AND ONE (1) DAY AS TO EACH COUNT TO RUN CONCURRENTLY




 D      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 l:8I   The court makes the following recommendations to the Bureau of Prisons:
                   PLACEMENT AT A FACILITY IN THE SOUTHERN DISTRICT OF CALIFORNIA (AS
                   CLOSE TO ONTARIO, CALIFORNIA AS POSSIBLE).




 D      The defendant is remanded to the custody of the United States Marshal.

 lZI    The defendant must surrender to the United States Marshal for this district or designated institution:

        lZI   by    _
                     __          l:c:2:..:.
                                       :0'-'0
                                           _
                                            __           P.M.             on    7/31/2019

        D     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
        Prisons:

        D     on or before

        D     as notified by the United States Marshal.

        D     as notified by the Probation or Pretrial Services Office.


                                                                   RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                                      to   -------




 at     _______                                      ,   with a certified copy of this judgment.



                                                                               UNITED STATES MARSHAL




                                                By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       18CR4203 MMA
     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


     DEFENDANT:               CAROLINA DELGADO (1)                                                          Judgment - Page 3 of 5
     CASE NUMBER:             18CR4203 MMA


                                                  SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
THREE (3) YEARS AS TO EACH COUNT TO RUN CONCURRENTLY


                                              MANDATORY CONDITIONS
1.    The defendant must not commit another federal, state or local crime.
2.    The defendant must not unlawfully possess a controlled substance.
3.    The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
      controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
      two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
      than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.    DThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence ofrestitution. (check if applicable)
5.    DThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6.    DThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §

      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    DThe defendant must participate in an approved program for domestic violence. (check ifapplicable)


The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                                18CR4203 MMA
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


 DEFENDANT:                   CAROLINA DELGADO (I)                                                                   Judgment - Page 4 of 5
 CASE NUMBER:                 18CR4203 MMA


                                      STANDARD CONDITIONS OF SUPERVISION

As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.


2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.


3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.


4. The defendant must answer truthfully the questions asked by their probation officer.


5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least I0 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa change or
   expected change.


6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.


7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
    excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full­
    time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
    defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
    probation officer at least I 0 days before the change. If notifying the probation officer at least I0 days in advance is not possible
    due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
    change or expected change.


8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
    first getting the permission of the probation officer.


9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.


10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers ).


11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.


 12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.


13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                          18CR4203 MMA
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


DEFENDANT:            CAROLINA DELGADO (1)                                     Judgment - Page 5 of 5
CASE NUMBER:          18CR4203 MMA


                               SPECIAL CONDITIONS OF SUPERVISION




     1. Not enter or reside in the Republic of Mexico without permission of the court or
          probation officer, and comply with both United States and Mexican immigration
          laws.



     2. Report all vehicles owned or operated, or in which you have an interest, to the
          probation officer.



     3.   Submit your person, property, residence, office or vehicle to a search, conducted by
          a United States Probation Officer at a reasonable time and in a reasonable manner,
          based upon reasonable suspicion of contraband or evidence of a violation of a
          condition of release; failure to submit to a search may be grounds for revocation; the
          defendant shall warn any other residents that the premises may be subject to searches
          pursuant to this condition.


II




                                                                                   18CR4203 MMA
